By the Court.
The action is brought upon a special undertaking and promise. The presumption is, that the officer has done his duty, unless the contrary is averred. The allegations supposed to be wanting in the declaration, are not necessary; and if the defendants would avail themselves of them, they ought to have plead the payment or reversal in bar, and that the goods were returned to the owner. Same point' adjudged in an action brought by Hartshorn, an officer, upon a receipt for a horsh taken on execution, against Halsey, at New London, September 1784. '
This judgment was affirmed in the Supreme Court of Errors.